DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDSs, see IDSs filed 2/20/2020,  have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in the proper filed of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDSs which they believe may be of particular relevance to the instant claimed invention in response to this Office Action. 

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] recites a related application which has now matured into a patent, the paragraph should be updated to include the issued patent number.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under 

Claim(s) 48,51-52,54-55,59 and 61 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Dissolvable Films of Silk Fibroin for Ultrathin, Conformal Bio-Integrated Electronics to Kim et al. (Kim) (cited by applicant).
In reference to at least claim 48
Kim teaches dissolvable films of silk fibroin for bio-integrated electronics which discloses an implantable device (e.g. fabricated device, Fig. 1b) comprising: a coated electrode comprising an electrode substrate (e.g. electrode array with substrate, Figs. 1b-1c) and a silk fibroin coating (e.g. silk substrate, Figs. 1b-1c), wherein the electrode substrate has a first stiffness when uncoated (e.g. uncoated substrate has a first stiffness, Fig. 1b, 2b-c), wherein the coated electrode has a second stiffness prior to insertion into soft tissue (e.g. silk substrate provide sufficient stiffness, Figs. 1c and 2b-c), wherein the coated electrode has a third stiffness after a predetermined length of time following insertion into soft tissue (e.g. silk substrate is absorbed stiffness declines, Figs. 1c and 2c), wherein the second stiffness is greater than the first stiffness (e.g. silk substrate provide sufficient stiffness, Figs. 1c and 2b-c), wherein the second stiffness is greater than the third stiffness (e.g. silk substrate provide sufficient stiffness which declines as the silk is absorbed, Figs. 1c and 2b-c), and wherein the second stiffness is sufficient to penetrate soft tissue (e.g. silk substrate provide sufficient stiffness which declines as the silk is absorbed, Figs. 1c and 2b-c).
In reference to at least claim 51
Kim discloses wherein the predetermined length of time is at least 1 minute (e.g. silk substrate dissolves over time which is at least 1 minute, Fig. 2c).
In reference to at least claim 52
Kim discloses wherein the implantable device is a neuroprosthetic device (e.g. bio-interface system, abstract, Figs. 3,5).
In reference to at least claim 54

In reference to at least claim 55
Kim teaches dissolvable films of silk fibroin for bio-integrated electronics which discloses a coated electrode comprising an electrode substrate (e.g. electrode array with substrate, Figs. 1b-1c) and a silk fibroin coating (e.g. silk substrate, Figs. 1b-1c), wherein the coated electrode has a higher stiffness when the silk fibroin coating is in a dry state than when the silk fibroin coating is in a hydrated state (e.g. silk substrate in a dry state provides sufficient stiffness which declines as the silk is hydrated and absorbed, Figs. 1c and 2c).
In reference to at least claim 59
Kim discloses wherein the implantable device is a neuroprosthetic device (e.g. bio-interface system, abstract, Figs. 3,5).
In reference to at least claim 61
Kim discloses a method comprising inserting the coated electrode of the implantable device of claim 55 into soft tissue of a subject (e.g. the coated electrode is inserted into soft tissue of the brain, Fig. 5, pg. 5, 3rd full paragraph).

Claim(s) 48, 50-55,57 and 59-67 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2011/0230747 to Rogers et al. (Rogers) (cited by applicant).
The applied reference has common joint inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
In reference to at least claim 48
Rogers teaches an implantable biomedical devices on bioresorabable substrates which discloses an implantable device (e.g. implantable biomedical 
In reference to at least claim 50
Rogers discloses wherein the coated electrode has a Young's modulus of more than 1 MPa prior to insertion into soft tissue (e.g. a silk coating in which an article of manufacture has a Young’s modulus less than or equal to 10 GPa, preferably less than or equal to 100 MPa, optionally less than or equal to 10 MPa that the article of manufacture when implanted into the target tissue, the silk coated portion of the implanted device provides sufficient stiffness and upon hydration softens so that the article of manufacture is mechanically compliant with the target tissue, para. [0008],[0017],[0019],[0029],[0046],[0117]-[0118]).
In reference to at least claim 51
Rogers discloses wherein the predetermined length of time is at least 1 minute (e.g. silk substrate dissolves over time which is at least 1 minute, Fig. 16c).
In reference to at least claim 52

In reference to at least claim 53
Rogers discloses wherein the neuroprosthetic device includes a brain penetrating electrode, a shunt, or a nerve guide (e.g. bio-interface system includes electrodes placed within the brain, abstract, Figs. 18b-d, 25a-25c, may contact and penetrate a target tissue, para. [0024], [0111], [0168]).
In reference to at least claim 54
Rogers discloses a method comprising inserting the coated electrode of the implantable device of claim 48 into soft tissue of a subject (e.g. the coated electrode is inserted into soft tissue of the brain, Figs. 18b-d, 25a-25c, para. [0085]).
In reference to at least claim 55
Rogers teaches an implantable biomedical devices on bioresorabable substrates which discloses a coated electrode comprising an electrode substrate (e.g. electrode array with substrate, Figs. 13b-13c) and a silk fibroin coating (e.g. silk substrate, Figs. 13b-13c), wherein the coated electrode has a higher stiffness when the silk fibroin coating is in a dry state than when the silk fibroin coating is in a hydrated state (e.g. silk substrate in a dry state provides sufficient stiffness which declines as the silk is hydrated and absorbed, Figs. 13c and 16b-c).
In reference to at least claim 57
Rogers discloses wherein the coated electrode has a Young's modulus of more than 1 MPa prior to insertion into soft tissue (e.g. a silk coating in which an article of manufacture has a Young’s modulus less than or equal to 10 GPa, preferably less than or equal to 100 MPa, optionally less than or equal to 10 MPa that the article of manufacture when implanted into the target tissue, the silk coated portion of the implanted device provides sufficient stiffness and upon hydration softens so that the article of manufacture is mechanically compliant with the target tissue, para. [0008],[0017],[0019],[0029],[0046],[0117]-[0118]).
In reference to at least claim 59

In reference to at least claim 60
Rogers discloses wherein the neuroprosthetic device includes a brain penetrating electrode, a shunt, or a nerve guide (e.g. bio-interface system includes electrodes placed within the brain, abstract, Figs. 18a-d, 25a-25c, may contact and penetrate a target tissue, para. [0024], [0111], [0168]).
In reference to at least claim 61
Rogers discloses a method comprising inserting the coated electrode of the implantable device of claim 55 into soft tissue of a subject (e.g. the coated electrode is inserted into soft tissue of the brain, Fig. 18b-d, 25a-25c, para. [0085]).
In reference to at least claim 62
Rogers teaches an implantable biomedical devices on bioresorabable substrates which discloses a coated electrode comprising an electrode substrate (e.g. electrode array with substrate, Figs. 13b-13c) and a silk fibroin coating (e.g. silk substrate, Figs. 13b-13c), wherein the coated electrode has a Young's modulus of at least 1 MPa when the silk fibroin coating is in a dry state (e.g. a silk coating in which an article of manufacture has a Young’s modulus less than or equal to 10 GPa, preferably less than or equal to 100 MPa, optionally less than or equal to 10 MPa that the article of manufacture when implanted into the target tissue, the silk coated portion of the implanted device provides sufficient stiffness and upon hydration softens so that the article of manufacture is mechanically compliant with the target tissue, para. [0008],[0017],[0019],[0029],[0046],[0117]-[0118]), and wherein the coated electrode becomes compliant upon penetration into soft tissue (e.g. upon hydration softens so that the article of manufacture is mechanically compliant with the target tissue, Figs. 13c and 16c, para. [0008],[0017],[0019],[0029],[0046],[0117]-[0118]).
In reference to at least claim 63
Rogers discloses wherein the coated electrode has an elastic modulus or shear modulus of less than 500 kPa upon penetration into soft tissue (e.g. 
In reference to at least claim 64
Rogers discloses wherein the coated electrode has an elastic modulus reduced by at least 2-fold upon insertion into soft tissue (e.g. Young’s modulus is decreased by at least 20% or optionally at least 50% or optionally at least 70% upon complete or partial resorption, the net bending stiffness is decreased by decreased by at least 20% or optionally at least 50% or optionally at least 70% upon complete or partial resorption, Figs. 16b-16d, para. [0046]).
In reference to at least claim 65
Rogers discloses wherein the implantable device is a neuroprosthetic device (e.g. bio-interface system, abstract, Figs. 18b-d, 25a-25c).
In reference to at least claim 66
Rogers discloses wherein the neuroprosthetic device includes a brain penetrating electrode, a shunt, or a nerve guide (e.g. bio-interface system includes electrodes placed within the brain, abstract, Figs. 18b-d, 25a-25c, may contact and penetrate a target tissue, para. [0024], [0111], [0168]).
In reference to at least claim 67
Rogers discloses a method comprising inserting the coated electrode of the implantable device of claim 62 into soft tissue of a subject (e.g. the coated electrode is inserted into soft tissue of the brain of the subject (e.g. Fig. 18b-d, 25a-25c, para. [0085]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0230747 to Rogers et al. (Rogers) (cited by applicant) in view of US 2004/0199235 to Younis (Younis) and US 2005/0004627 to Gibson et al. (Gibson). 
The applied reference has common joint inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.
In reference to at least claim 49
Rogers teaches a device according to claim 48 and further discloses a bio-interface system that includes electrode placed within the brain that may contact and penetrate target tissue (e.g. bio-interface system includes electrodes placed within the brain, abstract, Figs. 25a-25c, may contact and penetrate a target tissue, para. [0024], [0111], [0168]) but does not explicitly teach the coated electrode having a diameter of less than 2 mm. It was well known in the art before the time of the invention to provide penetrating brain electrode array that have a diameter that is less than 2mm as evidence by Younis (e.g. 206, Figs. 4A-4E, diameter of 0.8-1.3 mm, para. [0120]) and Gibson (e.g. body has diameter in . 

Claim 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dissolvable Films of Silk Fibroin for Ultrathin, Conformal Bio-Integrated Electronics to Kim et al. (Kim) in view of Gold nanoparticle-doped biocompatible silk films as path to implantable thermos-electrically wireless powering devices to Tao et al. (Tao). 
In reference to at least claim 56
Kim teaches a device according to claim 55 but does not explicitly teach the silk coating being doped with a conductive material. 
Tao teaches gold nanoparticle-doped biocompatible silk films which discloses a silk coating being doped with a conductive material (e.g. gold nanoparticle doped silk film, pg.1, 1st column, 2nd full para., 2nd column, 1st and 2nd full para.) which adds utility by including thermoelectric functionality and potentially thermal therapy (e.g.  p. 3, 1st column, 2nd full para.).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kim with the teachings of Tao to include the silk coating being doped with a conductive material in order to yield the predictable result of providing additional utility to the silk coating including thermoelectric functionality. 

Claim 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dissolvable Films of Silk Fibroin for Ultrathin, Conformal Bio-Integrated Electronics to Kim et al. (Kim) in view of WO 2010/057142 to Vepari et al. (Vepari) (cited by applicant).
In reference to at least claim 58
Kim teaches a device according to claim 55 but does not explicitly teach the silk coating comprising an active agent.
Vepari teaches surface modification of silk fibroin matrices with polyethylene glycol useful as anti-adhesion barriers and anti-thrombotic materials which discloses a silk fibroin matrix that includes active agents (e.g. para. [0063], [0066]-[0067]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kim with the teachings of Vepari to include an active agent within the silk coating in order to yield the predictable result of providing therapeutic benefits including promoting wound healing and tissue ingrowth on the adherent side of the matrix. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0276866 to McCreery which teaches a microelectrode array for chronic deep-brain microstimulation for recording which discloses a penetrating brain electrode with a diameter of less than 2mm. US 2009/0202614 to Kaplan et al. which teaches a method for stepwise deposition of silk fibroin coatings. US 2011/0008406 to Altman et al. which teaches silk hydrogels and uses thereof. US 2011/0052695 to Jiang et al. which teaches drug delivery platforms comprising silk fibroin hydrogels and use thereof. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792